Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bird on 7/26/2021.

The application has been amended as follows: 

Claim 1. (Examiner amended): A mass spectrometer including an ion optical element
including a plurality of rod electrodes arranged around a linear axis, the ion optical element
being configured to separate ions derived from a sample component introduced into a space
surrounded by the plurality of rod electrodes according to a mass-to-charge ratio using an electric
field formed by a voltage including a radio frequency voltage applied to the rod electrodes, the
mass spectrometer comprising:
a) a boundary member configured to define a region in which the ion optical
element is arranged;
b) a rod holder made from an insulating material and configured to hold the
plurality of rod electrodes; and
c) a fixation member configured to fix the rod holder to the boundary member,
wherein

defined by the boundary member, is subjected to an emissivity improvement processing, the
emissivity improvement processing is a surface treatment on a surface of a material from which
the fixation member is made.

Claim 3. (Examiner amended): A mass spectrometer including an ion optical element including a
plurality of rod electrodes arranged around a linear axis and configured to separate ions derived
from a sample component introduced into a space surrounded by the plurality of rod electrodes
according to a mass-to-charge ratio by an action of an electric field formed by a voltage
including a radio frequency voltage to be applied to the rod electrodes, the mass spectrometer
comprising:
a) a boundary member configured to define a region in which the ion optical
element is arranged;
b) a rod holder made from an insulating material and configured to hold the
plurality of rod electrodes;
c) a fixation member configured to fix the rod holder to the boundary member;
and
d) a connecting member made from a conductive material and disposed to be in
contact with, among the plurality of rod electrodes, each of a plurality of rod electrodes to which
a same voltage is applied so as to electrically connect the plurality of rod electrodes to which the
same voltage is applied, wherein
at least part of a portion of the connecting member, the portion facing the region
defined by the boundary member, is subjected to an emissivity improvement processing, the emissivity improvement processing is a surface treatment on a surface of a material from which
the connecting member is made.

Claim 4. (Canceled)

	Claim 5. (Examiner amended) The mass spectrometer according to claim 1, 
the surface treatment is a coating film forming processing of forming a thin
coating film on the surface of the material from which the fixation member is made.

	Claim 6. (Examiner amended) The mass spectrometer according to claim 1,  wherein
the surface treatment is a processing of roughening the surface of the material
from which the fixation member is made by chemically or physically shaving the surface.

	Claim 13. (Examiner amended): The mass spectrometer according to claim 1, wherein
	the surface treatment is  is a processing of
attaching a thin plate or a thin foil made from another material to a surface

Claim 16. (Canceled)

Claim 17. (Examiner amended): The mass spectrometer according to claim 3, wherein
the surface treatment 
attaching a thin plate or a thin foil made from another material to a surface of the connecting
member.





Reasons for Allowance
Claims 1-3, 5-15,17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is Gourley US 20030111598 A1 and Waki US 5459315 A. As discussed in the description of applicant’s specification, Waki teaches a heat sink to reduce the effects of dielectric heating in the quadrupole rods. However Waki fails to teach or suggest that a fixing member having its surface modified to improved its emissivity. Gourley teaches coating a portion of the chamber or elements but for the purposes of improving its chemical resistance or reduce outgassing. Thus even the combination would fall short of teaching the require claims as currently amended. Further the examiner found that evidence does not support a skilled artisan making the appropriate modification without relying on improper hindsight reasoning. While the prior art fails short of supporting a valid rejection, the examiner will additionally note that the claims improve the prior art by reducing dielectric heating in a quadrupole with a cost effective solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M LUCK/Examiner, Art Unit 2881